MEMORANDUM**
The record supports the IJ’s adverse credibility finding, as petitioner’s testimony contained discrepancies and was inconsistent with his asylum page 2 application. Substantial evidence thus supports the IJ’s finding that petitioner isn’t eligible for asylum. 8 U.S.C. § 1252(b)(4)(B). Petitioner is therefore also necessarily ineligible for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cm. 2003). Petitioner’s claim for relief under the Convention Against Torture fails because a reasonable adjudicator would not be compelled to find that it’s more likely than not that he would be tortured if removed. See 8 C.F.R. § 1208.16(c)(2).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.